DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 4-10 and 12-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-16 of U.S. Patent No. 10,323,215; 
claims 1-20 of U.S. Patent 10,655,088; and 
claims 1-47 of U.S. Patent 10,822,443. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both patents and the present claims recite a film comprising a mixture of a polymer of an alpha, beta-unsaturated carboxylic acid in admixture with a polyoxyalkylene ether as presently recited.
Claims 1, 4-10 and 12-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-19 of copending Application No. 16/469,792; 
claims 1-21 of copending Application No. 16/469,984; and 
claims 1-20 of copending Application No. 16/470,128 (reference applications). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/000970 for the reasons of record in the previous office action.

Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive. Applicant is reminded that the claims are recited in product-by-process language. Applicant has claimed a film, not a process. The prior artisan makes the film by free radical polymerization of an alpha, beta-unsaturated acid in the presence of a polyether, while applicant blends the polyether and the already-polymerized polyacid. If applicant believes that the film recited by the presently recited method is different from the film of the prior art, applicant should provide evidence in support of this claim of unexpected results. 
Where unobvious results are relied upon as a basis for patentability, a proper comparative showing is a minimum requirement. In re Eisenhut, 114 USPQ 287. 
Objective evidence of unobvious results must be commensurate in scope with the claims. In re Prater, 162 USPQ 541.  In re Tiffin, 172 USPQ 292.  Where the claims cover mixtures of numerous compounds, the evidence must provide an adequate basis for reasonably concluding that the untested compounds encompassed by the claims would behave in the same manner as the tested compositions.  In re Clemens, 622 F.2d In re Linder, 457 F.2d 506, 508 173 USPQ 356, 358 (CCPA 1972). In re Greenfield, 197 USPQ 227.  
Applicant’s arguments are largely addressed to advantages of the process rather than to the film, but applicant has not claimed a process.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761